Mr. Justice Breese delivered the opinion of the Court: It appears by the testimony in this record that a portion of the corn in controversy was bought by Mbit with Wing’s money, and Wing, therefore, had an equitable right to be protected as a creditor, and to be preferred by Mott over other creditors not so situated. Mott was in insolvent circumstances, and parties were engaged in removing this corn when he transferred it to Wing. The bonafides of the transaction was fairly submitted to the jury on the evidence and on the instructions, and they have found it was not a fraudulent transaction, and we perceive no grounds to doubt their conclusion or to justify an interference with their verdict. Upon the question of delivery of the corn, it appears it was in cribs, in the ear, and was susceptible of no other delivery than that which was made and accepted. Such possession of it was given to Wing as its nature admitted. An actual removal of the entire mass of corn in the' crib, or of any other cumbrous article, is not necessary to constitute a delivery and change of possession. May v. Tallman, 20 Ill. 443. The judgment must be affirmed. Judgment affirmed.